DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 07/18/2019 and 01/06/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

s 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, 16, and 20 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, 16, and 20 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claims 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 10359647 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the aforementioned claim are a broader interpretation of the patent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum (US 20150286073) hereto after referred to as D1.

With regard to claim 21, D1 teaches  a wearable electro-optical device, in at least figure 12, comprising: an electrochromic layer (1200) of active electrochromic components dissolved in a polymer matrix ([0014]); a controller ([0015]) electrically coupled (1230) to the electrochromic layer (1240) and configured to apply a controlling voltage (1210) to the electrochromic layer in response to a received control command to vary light transmittance of the electrochromic layer ([0123]; degree and speed of transmitting light); and a power source for supplying electrical power to the controller ([0126]; power source).



With regard to claim 23, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a wearable electro-optical device, in at least ([0039] manual switch); wherein the wearable electro-optical device further comprises a control button electrically coupled to the controller and operable to receive the control command from a user.

With regard to claim 24, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a wearable electro-optical device, in at least ([0009-0011]; sensor); wherein the wearable electro-optical device further comprises a sensor of ambient light electrically coupled to the controller and wherein the controller is operable to vary light transmittance of the electrochromic layer based on a signal from the sensor of ambient light.



With regard to claim 26, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a wearable electro-optical device, in at least ([0351]); further including an integrated power source for supplying electrical power to the controller.

With regard to claim 27, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 26, wherein D1 further teaches a wearable electro-optical device, in at least ([0351]); wherein the integrated power source is a non-rechargeable or rechargeable battery.

With regard to claim 28, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a wearable electro-optical device, in at least ([0351]); wherein control incorporates a voltage converter.

With regard to claim 29, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 26, wherein D1 further 

With regard to claim 30, D1 teaches a virtual or augmented reality glasses, in at least figure 12, comprising: (a) an electrochromic layer (1240); (b) a controller (1210) electrically coupled (1230) to the electrochromic layer and configured to apply a controlling voltage (1210) to the electrochromic layer in response to a received control command to vary light transmittance of the electrochromic layer ([0123]; degree and speed of transmitting light); and (c) a power source ([0126]; power source) for supplying electrical power to the controller.

With regard to claim 31, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 30, wherein D1 further teaches a wearable electro-optical device, in at least (figure 12, element 1210); wherein the control is activated by a user's computing device.

With regard to claim 32, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 31, wherein D1 further teaches a wearable electro-optical device, in at least (figure 12, element 1210); wherein light transmission of the electrochromic layer changes based on digital content provided the user's computing device.



With regard to claim 34, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 30, wherein D1 further teaches a wearable electro-optical device, in at least ([0014]); wherein the electrochromic layer comprises active electrochromic components dissolved in a polymer matrix.

With regard to claim 35, D1 teaches sun glasses, in at least figure 12, comprising: (a) an electrochromic layer (1240); (b) a controller (1210) electrically coupled to the electrochromic layer and configured to apply a controlling voltage (1210) to the electrochromic layer in response to a received control command to vary light transmittance of the electrochromic layer ([0123]; degree and speed of transmitting light); and (c) a power source ([0126]; power source) for supplying electrical power to the controller.

With regard to claim 36, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 35, wherein D1 further 

With regard to claim 37, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 35, wherein D1 further teaches a wearable electro-optical device, in at least ([0039]) wherein the sun glasses further comprises a control button electrically coupled to the controller and operable to receive the control command from a user.

With regard to claim 38, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 35, wherein D1 further teaches a wearable electro-optical device, in at ([0126]; power source); further including an integrated power source for supplying electrical power to the controller.

With regard to claim 39, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 35, wherein D1 further teaches a wearable electro-optical device, in at least ([0126]); wherein the electrochromic layer further comprises ultraviolet blocking compounds.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872